Citation Nr: 1208352	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  05-06 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension, on a direct basis due to presumed in-service exposure to Agent Orange, or as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 1971, a portion of which represented service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefits sought on appeal.

The Veteran appeared at a Travel Board hearing in May 2008 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.

In April 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development, including completion of development directed in the November 2008 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The AMC/RO completed the additional development as directed, continued to deny the claims, and returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The AMC/RO completed the additional development directed in the April 2010 Board remand.

2.  The probative and persuasive evidence demonstrates that the Veteran's hypertension did not become manifest in service or within a year of separation from service, nor is it related to an in-service disease, injury or herbicide exposure or service-connected disability.

3.  The Veteran's service-connected PTSD does not render him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service; it may not be presumed to have been incurred in or aggravated by active service; and, it is not proximately due to, the result of, or aggravated by, the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) and (e), 3.310 (2011).

2.  The requirements for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  VA notified the Veteran in September 2003 and April 2007.  The September 2003 letter informed the Veteran of the information and evidence needed to substantiate and complete a claim for service connection on a direct basis, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although the September 2003 letter was time-compliant, it was not content-compliant, as it did not address the TDIU claim or inform the Veteran how to prove a service connection claim on a secondary basis or how disability ratings and effective dates are assigned in the event service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The April 2007 letter was fully content-compliant for the TDIU claim, though not time-compliant.

The April 2010 Board remand directed the issuance of fully content-compliant VCAA notice for the hypertension claim that addressed all asserted theories of entitlement for that benefit.  In compliance with the Board remand, a May 2010 AMC letter provided the Veteran comprehensive notice on both claims.  Further, following issuance of the May 2010 letter and the additional development, the claims were reviewed on a de novo basis, as shown in the June 2011 supplemental statement of the case (SSOC).  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).

The Board also finds the initial content deficiency did not prejudice the Veteran in the pursuit of his claim, as he and his representative asserted all bases for entitlement to service connection for his hypertension.  Neither the Veteran nor his representative has asserted any specific prejudice that may have been caused by the initial content deficiency.  In light of this fact, the Board finds the initial content error was cured and rendered harmless.  See Shinseki v. Sanders, 556 U.S. 336, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Hence, VA has complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  The Board notes that the RO was unable to obtain from the Social Security Administration, the records related to the award of disability benefits administered by that agency.  A February 2006 memorandum sets forth the steps taken to obtain the records, to include receipt of notice from the Social Security Administration that the records could not be located.  While the Veteran may not have received full notice prior to the initial decision, after notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claims via the presentation of pertinent evidence and testimony.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In the case of a veteran who served in the Republic of Vietnam during the Vietnam era, which is the case with the Veteran in this case, service connection will also be presumed for certain specified diseases based on presumed exposure to herbicides agents (e.g., Agent Orange) in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Although hypertension is not included with the specified diseases associated with exposure to certain herbicide agents, as noted above service connection may also be established directly if a medical condition does not carry a regulatory presumption.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Analysis

Service Connection on a Direct and Presumptive Basis.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104 , Diagnostic Code 7101, Note (1).

At the outset, the Board acknowledges that on enlistment examination in 1967, high blood pressure was noted.  The Veteran also checked that he had or had had high blood pressure readings on his Report of Medical History.  The examiner wrote however that high blood pressure was noted several years prior but disappeared spontaneously.  In any event, the Veteran was found fit for service.  Thereafter, the service treatment reports are normal.  The March 1971 Report of Medical Examination for Release from Active Duty reflects the Veteran's blood pressure reading was 114/76.  It also noted that his heart and vascular systems were assessed as normal.  The Veteran was deemed physically fit for release from active service.  

The Veteran applied for VA benefits for a left knee injury in July 1979.  He did not include hypertension as part of that claim, and the orthopedic examination report did not note any other disorder.

The record show normal blood pressure reading during service and on discharge examination.  It also shows that the Veteran's hypertension did not manifested to at least a compensable degree within one year of his separation from active service.  At this time, the Board points out that the Veteran does not assert otherwise.  Thus, there is no factual basis for service connection for hypertension occurring within service or within a year after separation from service.  38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).

As previously noted, the Board notes that hypertension is not among the diseases the Secretary, VA, has determined is associated with exposure to herbicides, including Agent Orange.  See 38 C.F.R. § 3.309(e).  The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b) and (c).  In accordance with this requirement, in July 2007, the NAS issued its seventh report pursuant to the Agent Orange Act of 1991, entitled "Veterans and Agent Orange: Update 2006."  Based on that report, the Secretary determined in 2008 that the then existing evidence did not warrant a presumption of service connection based on exposure to herbicides in the Republic of Vietnam for circulatory disorders, including hypertension.  

The March 2009 hypertension examination report reflects that the examiner opined that it is not likely that the Veteran's hypertension was due to Agent Orange exposure, as there was no clinical or medical evidence to suggest association with Agent Orange exposure and hypertension.  The examiner's opinion was based on the VA official position on diseases deemed associated with Agent Orange exposure but included the medical community at large.

The Board acknowledges the Veteran's opinion and belief that his development of hypertension is related to his tour in Vietnam.  The Board also acknowledges that the Veteran testified at the hearing that he served as a medic while in Vietnam.  He also indicated that, while employed at a civilian prison, he provided medical care to inmates under the auspices of a physician who was not present very often.  The Veteran opined that, since he was on "independent duty" while in active service, and he worked with little supervision at the prison, he was a medical provider or a physician assistant.  See Transcript, p. 19.  

Even when assuming that the Veteran has some medical training, the probative and persuasive evidence still weighs against his claim.  The Board finds that rendering a competent opinion on an issue such as an association between Agent Orange exposure and hypertension is beyond the training and experience of the average lay person; and, is also beyond the knowledge and experience of one with general rudimentary medical or first-aid training  See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).  The aforementioned coupled with the fact that hypertension is not included in the specified diseases deemed associated with herbicide exposure, as well as the 2009 medical examiner's opinion (which is discussed in greater detail below) are of great probative weight.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  The Board also notes that factors such as the Veteran's interest, bias, inconsistent statements, internal inconsistency, self interest, consistency with other evidence of record, and desire for monetary gain are also factors that weigh against the Veteran's claim.

In light of the above, the Board finds the preponderance of the evidence is against service connection due to presumed Agent Orange exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e); see also Combee, 34 F.3d 1039.  The March 2009 examination report reflects that the examiner determined there was no evidence of coronary artery disease, which is a disease deemed associated with Agent Orange exposure.  Id.

The March 2009 hypertension examination report reflects the examiner reviewed the claims file and the Veteran's medical records as part of the examination.  The examiner noted the Veteran reported he was diagnosed with hypertension around the 1980s, when he was placed on medication.  The Veteran reported further that he had continued to take medication for control of his hypertension to date, but he did not report any specific symptoms attributable to his hypertension.  The examiner noted that a review of the Veteran's records revealed no current history of hypertensive urgency or crises.  The examination report reflects the Veteran was prescribed four medications for hypertension, and he was not aware of any side effects from them.  The examiner noted the Veteran had no history of heart attack or coronary artery disease.  There was a positive history of atrial fibrillation, which the Veteran reported was discovered by accident.  The examiner noted he was asymptomatic at the examination.

The Veteran reported a history of transient ischemic attacks in the 1990s for which he did not seek medical treatment, but the examiner did not discover a documented history to confirm that report.  Neither was there a history of kidney disease, and the Veteran reported he quit smoking in the 1970s.  Physical examination revealed a blood pressure reading of 136/81 sitting, and 123/83 sitting.  Examination of the heart revealed distant sounds, likely secondary to obese habitus, mostly regular.  There was no appreciable murmur, gallop, or rub. 

In light of the absence of in-service complaints of hypertension and the date of the onset of hypertension, as found at the VA examination, and the absence of evidence demonstrating presumptive service connection, the Board finds the preponderance of the evidence is against service connection on a direct and presumptive basis.  38 C.F.R. § 3.303.

Service Connection on a Secondary Basis

The Veteran also seeks service connection as secondary to his service-connected PTSD.  A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As already discussed, Wallin elements 1 and 2 are shown by the evidence of record.  Thus, the salient issue is whether there is a medical nexus.  The March 2009 examination report reflects that the examiner noted the Veteran is diagnosed with essential hypertension, which is multifactoral in cause.  The examiner opined the Veteran's obesity and prior alcohol use were the most likely contributors to his essential hypertension, as they were known contributors to hypertension.  As for a causal relationship between the Veteran's hypertension and his PTSD, the examiner opined it was not at least as likely as not that the Veteran's PTSD was a contributor to his hypertension.  While PTSD could increase blood pressure, the examiner noted, it did not cause sustained hypertension.  The examiner also opined that, for the same reason, the Veteran's PTSD did not aggravate his hypertension.  The examiner noted the Veteran's hypertension had been relatively well controlled on medication, and the overriding influences on his hypertension remained his obesity and previous alcohol use.  The examiner noted further that hypertension was very common in adults, and it was not specifically related to PTSD.

As with his presumed Agent Orange exposure, the Veteran has opined that his PTSD caused his hypertension.  The earlier discussion on lay opinion evidence is incorporated here by reference.  The Veteran's opinion on secondary service connection is no less speculative than the one on presumptive service connection.  In any event, the 2009 VA examiner's opinion is of great probative value.  The VA examiner provided a full explanation and rationale for her opinion, and it is supported by the evidence of record.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  Thus, the Board accords no weight to the Veteran's opinion.  As a result, the preponderance of the evidence is against the claim on a secondary basis as well.  38 C.F.R. § 3.310.  The benefit sought on appeal is denied.

TDIU

Governing Law and Regulations
 
For VA purposes, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Marginal employment (generally, where the disabled person's earned annual income does not exceed the amount established by the Bureau of the Census as the poverty threshold for one person) shall not be considered substantially gainful employment.  However, if the total rating is based upon a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Analysis

The Veteran's only service-connected disorder is PTSD.  A February 2006 rating decision continued a 30 percent rating.  Consequently, the Veteran does not meet the requirement that a single disability must be rated at least 60 percent disabling for scheduler consideration.  38 C.F.R. § 4.16(a).  Nonetheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Hence, the question remains whether the Veteran's service-connected disability, regardless of age, prevents him from securing and following substantially gainful employment per 38 C.F.R. § 4.16(b). 
   
Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  As is the case with increased rating claims, see 38 C.F.R. § 3.321(b)(1),  the Court Of Appeals For Veterans Claims (Court) has held that, where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling, 15 Vet. App. at 9-10.

The Veteran asserts that VA's Vocation, Rehabilitation, and Education Service (VR&E) has determined he is unemployable.  As discussed later, the evidence of record shows the Veteran misconstrues the VR&E determination.

The evidence of record shows the Veteran has a college education and a graduate degree, and that he worked primarily in sales during his work career.  The February 2006 rating decision reflects the Veteran's nonservice-connected disabilities include cervical and lumbar spine disabilities, the latter being post-operative, left knee disorder, tinnitus, hypertension, and basil cell skin cancer.  At the hearing the Veteran related his Social Security disability benefits were based on his physical and mental disabilities.  Transcript, pp. 17-18.  In light of the fact that there are significant differences in the definition of disability under the Social Security Administration  and VA systems, Social Security Administration determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  On the other hand, there are significant similarities between the two systems.  Consequently, the Board must provide the basis for disagreeing with or not accepting a finding of disability by the Social Security Administration.  Id.

Although the records of the Social Security Administration are not in the claims file, it is patently clear that the award was based on more than the Veteran's PTSD.  Further, the Social Security Administration includes a claimant's age as a valid factor for consideration.  As earlier noted, VA regulations specifically prohibit the consideration of age when determining employability.  See 38 C.F.R. § 4.16.  Thus, the fact the Veteran is in receipt of Social Security benefits is of de minimus significance to this decision.

The January 2005 PTSD examination report reflects that the Veteran reported he had a Bachelor of Science and a Masters of Business Administration degree, and he had worked primarily in sales.  The Veteran reported further he was laid off in December 2002.  He obtained another position, but he was terminated after a few months.  The report reflects that the Veteran's daily routine included regular exercise every morning, and that he was able to perform all of his activities of daily living.  The Veteran reported he often felt unmotivated to complete needed tasks.  The examiner noted the Veteran's history of chronic alcohol abuse.  The Veteran reported then current symptoms of depression, including:  anhedonia, poor energy levels, impaired concentration, and apathetic and irritable mood.  He reported poor focus because he was demoralized by the loss of his job, and he felt he had lost the confidence and ability needed to do his job.

The examiner noted the Veteran was an intelligent man who generally had goal directed thinking.  His concentration was impaired, but his short- and long-term memory were intact.  There was no suicide or homicide ideation or evidence of psychosis.  The examiner's Axis I diagnoses were: mild to moderate PTSD; recurrent major depression; and, alcohol dependence.  The examiner assigned Axis V, Global Assessment of Functioning (GAF) as 50 for all conditions, and 60 solely for PTSD.  The examiner noted the Veteran had been able to sustain employment through much of his adult life, but clinical depression over the then prior several years had resulted in occupational impairment.  The examiner's assignment of GAF 60, however, indicates the Veteran was deemed to be totally impaired occupationally and socially.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  A GAF of 60 is at the top end of the range of 51 to 60, and it is indicative of moderate difficulty in occupational functioning.

The January 2005 examination report noted the Veteran's alcohol dependence.  His VA records also note an extensive substance abuse history.  A December 2004 depression assessment noted the Veteran used marijuana three times a week in addition to daily consumption of wine.  The examiner noted the Veteran used a lot of marijuana, which is a mood altering substance, and it affected motivation as well.  The examiner did not explicitly link the Veteran's depression to his PTSD, but his pain from his spine disabilities.  The examiner noted the Veteran might be able to decrease his use of marijuana if his pain was addressed.  An April 2005 VA outpatient entry notes the Veteran reported he had reduced his marijuana use, and that his lack of mobility, not pain, was his main problem.

As noted earlier, the Veteran asserted VA VR&E determined he was unemployable.  What the June 2005 notice letter in fact noted is that it was decided that the Veteran's application was not feasible due to his PTSD and nonservice-connected disabilities.  (Emphasis added).

The December 2005 PTSD examination report reflects the examiner noted the January 2005 examination results.  The examiner noted the Veteran drove himself to the interview, and he arrived punctually.  The Veteran had no problems communicating with the examiner, though his psychomotor behavior was somewhat slow.  The Veteran transferred independently.  The Veteran suggested he was fired from his job because he lacked motivation to engage in job activities.  He complained that he was quite irritable and not accomplishing things, and he went from one job to the next after two to three years on each job.  The Veteran reported he engaged in water aerobics three times weekly, he could drive a car, was independent in his activities of daily living, and he had few friends.  The Veteran reported use of antidepressant medications in the past, but he had stopped using them due to fear of side effects.  The examiner noted the Veteran was no longer involved in mental health therapy, and that an April 2005 entry note suggested the Veteran put little effort into therapy, and he did not make an effort to utilize coping techniques.  He also seemed to minimize the effect of alcohol and medical marijuana might have on his life.  The Veteran reported the use of medical marijuana, wine, and pain pills each night helped him to sleep.  The examiner noted the Veteran had possessed a medical marijuana card for 18 months.  The Veteran reported he had nightmares when he did not smoke marijuana.  He also reported a high level of irritability and temper dyscontrol.  The examiner noted the Veteran had used marijuana and alcohol for many years prior to getting a medical marijuana card.

The examiner's Axis I diagnoses were:  alcohol dependence, and mild PTSD with associated depression.  GAF 65 was assigned.  A GAF of 65 is in the range of 61 to 70, and indicates some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.

The November 2007 PTSD examination report reflects the Veteran reported he was involved in ongoing PTSD therapy sessions, he was maintaining abstinence, and he was taking antidepressant medication.  The examiner also noted ongoing symptoms of clinical depression, and that the Veteran's marriage was still intact.  Also noted was that the Veteran engaged in some volunteer activities on a limited basis, and he was trying to start his own business.  The Veteran reported poor sleep.

Mental status examination revealed the Veteran's recent and immediate memory were mildly impaired, but his remote memory was normal.  The examiner noted ongoing symptoms of PTSD of moderate severity.  The examiner assigned GAF of 54.  The examiner specifically determined the Veteran's PTSD symptoms, which were complicated by alcohol dependence-in remission, did not render the Veteran totally impaired in occupational and social functioning, but there was reduced reliability and productivity.  The examiner noted the Veteran also met the criteria for a diagnosis of depression not otherwise specified due "at least in part to PTSD."

As concerns the examiner's finding of reduced reliability, even when assuming the Veteran's PTSD more nearly approximates a 50 percent rating as of the time of the examination, see 38 C.F.R. § 4.130,  his total rating is still below the 60 percent required for scheduler consideration.  38 C.F.R. § 4.16(a).  Thus, the Board continues the extraschedular analysis.

VA therapy and rehabilitation records of January 2010 note the Veteran as alcohol abstinent, taking appropriate psychiatric medications, and that the Veteran indicated he owned his own business.  They also note the continuing impact of the pain from his lumbar spine disability and that he was due for surgery.  The Board notes that the Veteran's VR&E folder contains a field assessment dated in November 2006.  The assessment noted the Veteran refused to acknowledge the impact of his alcohol and drug dependence.  It also noted the Veteran projected his drinking problems onto his wife.  The documentation showed the primary impairment as the Veteran's physical disabilities, rather than his PTSD.

In light of the medical assessments of the severity of the Veteran's PTSD since the receipt of his claim, as discussed earlier in this decision, the Board finds the preponderance of the evidence shows a plausible basis for not referring the Veteran's claim to the Director for consideration of a TDIU on an extraschedular basis for any part of the rating period.  38 C.F.R. § 4.16; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  


ORDER

Entitlement to service connection for hypertension, including as secondary to Agent Orange exposure and his service-connected PTSD, is denied. 

Entitlement to a TDIU due to service-connected disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


